DETAILED ACTION
This Action is in response to Applicant’s response filed on 04/27/2022.  Claims 1-9 and newly added claim 10 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments filed on 04/27/2022 have been fully considered but they are not persuasive. 
In the present application, applicant  argues:
 “According to the instant Specification, a CNN is trained by using images of a double positive cell, etc., as leaning target images. The probability map may be output as an estimation result of the CNN. Thus, the probability map of the recited approach may include not only a distance between two stain markers but also an intensity and pattern information. The above- reproduced features of claim 1 are different from Okura's distance between two stain markers.  Since Otsuka's distance between the centers of two stain markers does not teach the recited probability map, Otsuka cannot anticipate claim 1.” , Remark Pages 6-7.
Examiner respectfully disagrees. With respect to the Applicant’s arguments that Otsuka fails to teach the probability map of the recited approach may include not only a distance between two stain markers but also an intensity and pattern information.  The Examiner notes that these features, in particular the intensity and pattern information, are not disclosed in claim 1.  Further, claim 1 is moot with regards to training a CNN by using images of a double positive cell as learning target images.
Otsuka further discloses in step S111 of FIG. 7, the distance between the centers of gravity of two different markers at different depths (read as for respective positions in the multiple-stained imaged) is calculated as characteristics quantity between the markers by following formula (24), (read as calculating existence probabilities of the cells in the specific stained state) so that a normal or translocation marker state can be determined based on comparison of the distance between the centers of gravity thus calculated and a predetermined threshold value, (“comparison distance between the center of gravity” read as outputting a probability map obtained by spatially connecting the existence probabilities.) as described above. FIG. 19 shows an example of "distance.sub.ij" as the distance between the centers of gravity of markers I, J at different depths (in z direction) calculated by formula (24) . (Paragraph 141)
Further Otsuka discloses the former carries out the steps S103 to S109 in FIG. 7, based on multiband images of a target specimen S at respective depths acquired by the image acquisition portion 110,(multiple-stained image.) to extract a marker of each staining at the respective depths. (specific stained state) (Paragraph 140) 
The simple fact remains that the claims only broadly recite a probability map.  It has been shown that this feature is taught in the Otsuka reference.  If the Applicant intends to different between the Otsuka reference and the present application, then such differences should be made explicit in the claims.  As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OTSUKA et al (U.S. 2010/0322502 A1), hereinafter referred as “Otsuka”.

Regarding claims 1, Otsuka discloses the claimed an image processing method for identifying cell types in a multiple-stained image obtained by imaging a tissue specimen subjected to multiple staining (Paragraph 49: “ an image processing method for acquiring information to support medical diagnosis from an image of a specimen stained by multiple staining…”) with a plurality of stains that produce different colors, based on a difference in stained state between cells, (Paragraph 44: “it is possible to stain different markers with two different colors, for example, red and blue, respectively, and make a definitive diagnosis in view of whether the positions of the markers thus stained with different colors are located at the same site (normal) or distanced (translocation).”) comprising: 
identifying staining information by identifying a cell candidate region (Paragraph 162: “target region”) in which cells in a specific stained state exist in the multiple-stained image; (Fig.25 and Paragraph 162: “the controller 160 causes the target region intensifying portion 603 to intensify the image of cells in the separate staining image…”) and 
forming a region  by subjecting the cell candidate region to predetermined region forming processing to form a cell region (Paragraph 166: “When the judgment process by the cell state judging portion 605 is completed, the controller 160 then causes the cell state identifying portion 606 to identify a cell state and display the cell state in the display portion 130 according to a display mode specified by the identification display specifying portion 606a (step S517)”, it show that “when the state judging portion 605 is completes” read as the region has been formed. ) in which the cells in the specific stained state have been identified (Paragraph 118: “After the marker of each staining is extracted, a marker state is then judged by the marker state judging means 145 (step S111). In this marker state judging process, first of all, the portion 145a for calculating characteristics quantity between markers calculates characteristics quantity between markers of different staining from the marker data of each staining in a state where the respective separate staining images are superposed or overlaid (synthesized).”), wherein identifying the staining information includes:
identifying a state of the cells in the multiple-stained image (Paragraph 165: “ the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”) based on: 
a spatial correlation (Paragraph 165: “cell state positive”) between the stains representing whether staining of a pixel, (Paragraph 49: “acquiring characteristics quantity of each staining, based on a pixel value of the image of the stained specimen;”) positioned in proximity to a pixel detected as having been stained with one stain, with another stain has been detected; (Paragraph 48: “marker state judging means for judging a state of the marker, based on the marker of each staining extracted by the marker extracting means; and marker state identifying and displaying means for identifying and displaying the marker state, based on the judgment result made by the marker state judging means.”) and 
a relative positional relationship between cell components; (Fig.25 shows relationship between maker I and marker J) and 
calculating existence probabilities of the cells in the specific stained state for respective positions in the multiple-stained image, (Fig. 13 and Paragraph 71: “FIG. 13 is a diagram for explaining a process of calculating a distance between centers of gravity of two markers shown in FIG. 12.”) and 
outputting a probability map obtained by spatially connecting the existence probabilities. (Paragraph 113: “ The distances between each data and the respective centers of the clusters are obtained and then the data is re-assigned to the cluster of which center is the closest thereto.” and Fig.19: “shows an example of "distance.sub.ij" as the distance between the centers of gravity of markers I, J at different depths (in z direction) calculated by formula (24).” , it shows that distance between two marker is considered as probability map.)

Regarding claim 2, Otsuka discloses the claimed, wherein
the tissue specimen includes a cell in which a plurality of different biological materials have been stained with stains that produce different colors, respectively. (Paragraph 10 : “HE stained specimen (stained sample) is easy to visualize, with nucleus or osseous tissues stained in violet, while cytoplasm, connective tissues, and red blood cells stained in red. As a result, observers can determine dimensions and positional relationships of components constituting a tissue such as a cell nucleus and thus judge the morphology of a specimen.”)

Regarding claim 3, Otsuka discloses the claimed, wherein 
forming the region includes, as the predetermined region forming processing, subjecting the cell candidate region to removal of a small-area region and/or interpolation of a lost region. 
(Paragraph 163: “ the controller 160 causes the target region extracting portion 604 to extract cells, based on comparison of the characteristics quantity of cells intensified by the target region intensifying portion 603 with a threshold value (step S509).”,it shows that “the target region extracting” can be interpreted as “ the cell candidate region being removed.)

Regarding claim 4, Otsuka discloses the claimed comprising: 
identifying division information by identifying a division reference for dividing the cell candidate region into predetermined regions,(Paragraph 165: “the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”, it shows that “cell extracted” can be interpreted as a division reference for dividing the cell candidate region .)
wherein identifying the division information (Paragraph 165: “the cell extracted in step S509 and the marker of each staining extracted in step S513.”) includes: 
calculating existence probabilities of the division reference for respective positions in the multiple-stained image based on the spatial correlation between the plurality of stains and the relative positional relationship between the cell components; (Fig. 13 and Paragraph 71: “FIG. 13 is a diagram for explaining a process of calculating a distance between centers of gravity of two markers shown in FIG. 12.”) and
 	generating a probability map of the division reference obtained by spatially connecting the existence probabilities. (Paragraph 113: “ The distances between each data and the respective centers of the clusters are obtained and then the data is re-assigned to the cluster of which center is the closest thereto.” and Fig.19: “shows an example of "distance.sub.ij" as the distance between the centers of gravity of markers I, J at different depths (in z direction) calculated by formula (24).” , it shows that distance between two marker is considered as probability map.) 

Regarding claim 5, Otsuka discloses the claimed, wherein 
the division reference is a nucleus located inside a region stained with the stains. (Paragraph 110: “HE stained specimen (stained sample) is easy to visualize, with nucleus or osseous tissues stained in violet, while cytoplasm, connective tissues, and red blood cells stained in red. As a result, observers can determine dimensions and positional relationships of components constituting a tissue such as a cell nucleus and thus judge the morphology of a specimen.”)

Regarding claim 6, Otsuka discloses the claimed wherein 
the division reference is an unstained region located inside the cell candidate region and surrounded by a region stained with the stains. (Paragraph 135 : “ a particle or the like, derived from an edge of non-circular cytoplasm mistakenly intensified as a marker, can be extracted.” and Fig.25A  show the region outside of marker I and marker J is considered as unstained region.)

Regarding claim 7, Otsuka discloses the claimed wherein 
forming the region includes, as the predetermined region forming processing, (Paragraph 166: “When the judgment process by the cell state judging portion 605 is completed, the controller 160 then causes the cell state identifying portion 606 to identify a cell state and display the cell state in the display portion 130 according to a display mode specified by the identification display specifying portion 606a (step S517)”, it show that “when the state judging portion 605 is completes” read as the region has been formed. )
dividing the cell candidate region output in identifying the staining information using the division reference output in identifying the division information as a reference. ,(Paragraph 165: “the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”, it shows that “cell extracted” can be interpreted as a division reference for dividing the cell candidate region .)  

Regarding claim 8, Otsuka discloses the claimed an image processing device that identifies cell types in a multiple-stained image obtained by imaging a tissue specimen subjected to multiple staining (Paragraph 48: “provides a medical diagnosis support device for acquiring information to support medical diagnosis from an image of a specimen stained by multiple staining,”) with a plurality of stains that produce different colors, based on a difference in stained state between cells, (Paragraph 44: “it is possible to stain different markers with two different colors, for example, red and blue, respectively, and make a definitive diagnosis in view of whether the positions of the markers thus stained with different colors are located at the same site (normal) or distanced (translocation).”)  comprising:
 a staining information identifier that identifies a cell candidate region (Paragraph 162: “target region”) in which cells in a specific stained state exist in the multiple-stained image; (Fig.25 and Paragraph 162: “the controller 160 causes the target region intensifying portion 603 to intensify the image of cells in the separate staining image…”) and Page 5 of 7DOCKET NO.: 049601.024860PATENT 
Preliminary Amendment - First Action Not Yet Received: a region forming unit that subjects the cell candidate region to predetermined region forming processing to form a cell region (Paragraph 166: “When the judgment process by the cell state judging portion 605 is completed, the controller 160 then causes the cell state identifying portion 606 to identify a cell state and display the cell state in the display portion 130 according to a display mode specified by the identification display specifying portion 606a (step S517)”, it show that “when the state judging portion 605 is completes” read as the region has been formed. ) in which the cells in the specific stained state have been identified, (Paragraph 118: “After the marker of each staining is extracted, a marker state is then judged by the marker state judging means 145 (step S111). In this marker state judging process, first of all, the portion 145a for calculating characteristics quantity between markers calculates characteristics quantity between markers of different staining from the marker data of each staining in a state where the respective separate staining images are superposed or overlaid (synthesized).”),
wherein the staining information identifier identifies the stained state of the cells in the multiple-stained image (Paragraph 165: “ the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”) based on: 
a spatial correlation (Paragraph 165: “cell state positive”) between the stains representing whether staining of a pixel, (Paragraph 49: “acquiring characteristics quantity of each staining, based on a pixel value of the image of the stained specimen;”) positioned in proximity to a pixel detected as having been stained with one stain, with another stain has been detected; (Paragraph 48: “marker state judging means for judging a state of the marker, based on the marker of each staining extracted by the marker extracting means; and marker state identifying and displaying means for identifying and displaying the marker state, based on the judgment result made by the marker state judging means.”) and 
a relative positional relationship between cell components; (Fig.25 shows relationship between maker I and marker J) and 
calculating existence probabilities of the cells in the specific stained state for respective positions in the multiple-stained image, (Fig. 13 and Paragraph 71: “FIG. 13 is a diagram for explaining a process of calculating a distance between centers of gravity of two markers shown in FIG. 12.”) and 
outputting a probability map obtained by spatially connecting the existence probabilities. (Paragraph 113: “ The distances between each data and the respective centers of the clusters are obtained and then the data is re-assigned to the cluster of which center is the closest thereto.” and Fig.19: “shows an example of "distance.sub.ij" as the distance between the centers of gravity of markers I, J at different depths (in z direction) calculated by formula (24).” , it shows that distance between two marker is considered as probability map.)

Regarding claim 9, Otsuka discloses the claimed a non- transitory, computer-readable recording medium storing instructions executable by (Paragraph 173: “a storage medium having a program recorded”) a computer (i) in an image processing device that identifies cell types in a multiple-stained image obtained by imaging a tissue specimen subjected to multiple staining with a plurality of stains (Paragraph 54: “an image processing program of the present invention to achieve the aforementioned object is an image processing program for acquiring information to support medical diagnosis from an image of a specimen stained by multiple staining.”)  that produce different colors based on a difference in stained state between cells (Paragraph 44: “it is possible to stain different markers with two different colors, for example, red and blue, respectively, and make a definitive diagnosis in view of whether the positions of the markers thus stained with different colors are located at the same site (normal) or distanced (translocation).”) and (ii) to perform a method, the method comprising :
 	identifying a cell candidate region (Paragraph 162: “target region”)  in which cells in a specific stained state exist in the multiple-stained image; (Fig.25 and Paragraph 162: “the controller 160 causes the target region intensifying portion 603 to intensify the image of cells in the separate staining image…”)  and 
subjecting the cell candidate region to predetermined region forming processing to form a cell region (Paragraph 166: “When the judgment process by the cell state judging portion 605 is completed, the controller 160 then causes the cell state identifying portion 606 to identify a cell state and display the cell state in the display portion 130 according to a display mode specified by the identification display specifying portion 606a (step S517)”, it show that “when the state judging portion 605 is completes” read as the region has been formed. ) in which the cells in the specific stained state have been identified, (Paragraph 118: “After the marker of each staining is extracted, a marker state is then judged by the marker state judging means 145 (step S111). In this marker state judging process, first of all, the portion 145a for calculating characteristics quantity between markers calculates characteristics quantity between markers of different staining from the marker data of each staining in a state where the respective separate staining images are superposed or overlaid (synthesized).”)
wherein the instructions, when executed by the computer, cause the staining information identifier to identify the stained state of the cells in the multiple-stained image (Paragraph 165: “ the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”)  based on:
 	a spatial correlation (Paragraph 165: “cell state positive”)  between the stains representing whether staining of a pixel, (Paragraph 49: “acquiring characteristics quantity of each staining, based on a pixel value of the image of the stained specimen;”)  positioned in proximity to a pixel detected as having been stained with one stain, with another stain has been detected; (Paragraph 48: “marker state judging means for judging a state of the marker, based on the marker of each staining extracted by the marker extracting means; and marker state identifying and displaying means for identifying and displaying the marker state, based on the judgment result made by the marker state judging means.”) and 
a relative positional relationship between cell components; (Fig.25 shows relationship between maker I and marker J) and 
calculating existence probabilities of the cells in the specific stained state for respective positions in the multiple-stained image, (Fig. 13 and Paragraph 71: “FIG. 13 is a diagram for explaining a process of calculating a distance between centers of gravity of two markers shown in FIG. 12.”) and 
outputting a probability map obtained by spatially connecting the existence probabilities. (Paragraph 113: “ The distances between each data and the respective centers of the clusters are obtained and then the data is re-assigned to the cluster of which center is the closest thereto.” and Fig.19: “shows an example of "distance.sub.ij" as the distance between the centers of gravity of markers I, J at different depths (in z direction) calculated by formula (24).” , it shows that distance between two marker is considered as probability map.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over OTSUKA et al (U.S. 2010/0322502 A1; Otsuka), in view of Chefd’hotel et al (U.S. 20170169567 A1; Chefd’hotel)

Regarding claims 10, Otsuka discloses all the limitation of claimed invention, except the probability map is produced as an output of a convolutional neural network (CNN).
Tunstall discloses the probability map is produced as an output of a convolutional neural network (CNN). (Fig.5 and  Paragraph 46: “The patches may be used as inputs into the applying neural network module 115, which outputs as its results a probability map representing a presence of the immune cell or other target structure within the image. Further, a non-maximum suppression module 116 may be executed to obtain the immune cell coordinates from the probability map.” Paragraph 74: “The CNN outputs a probability map that represents a probability for the presence of the biological features in the acquired multi-channel image.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date to incorporate “ systems and methods for detection of structures and/or patterns in images” of Chefd’hotel into “a medical diagnosis support device, an image processing method, an image processing program and a virtual microscope system” of Otsuka in order to enhanced stability and reduces the computational burden and latency times experienced by the user. (Chefd’hotel – Paragraph 18).

Relevant Prior Art Directed to State of Art
Tunstall et al (U.S. 20160070949 A1), “Method And Apparatus”, teaches about a method to generate objective, reproducible measurements of tumor cell populations based on digital images of tissues using computerised image analysis.
	Marcelpoil et al (U.S. 20030138140 A1), “Method For Quantitative Video-microscopy And Associated System And Computer Software Program Product”, teaches about a method of modeling a combination of a plurality of dyes in a video-microscopy system and a method of determining an amount of at least one molecular species comprising a sample from an image of the sample captured by a color image acquisition device, wherein each molecular species is indicated by a dye.
	Barnes et al (U.S. 20170154420 A1), “IMAGE PROCESSING METHOD AND SYSTEM FOR ANALYZING A MULTI-CHANNEL IMAGE OBTAINED FROM A BIOLOGICAL TISSUE SAMPLE BEING STAINED BY MULTIPLE STAINS”, teaches about an image processing method for analyzing a multi-channel image obtained from a biological tissue sample being stained by multiple stains.
Macaulay et al (U.S. 20100290692 A1), “SYSTEMS AND METHODS FOR AUTOMATED CHARACTERIZATION OF GENETIC HETEROGENEITY IN TISSUE SAMPLES”, teaches about systems and methods for the quantitative analysis of multicolor FISH signals. Such systems and methods may be applied to provide quantitative analyses of multicolor FISH signals in pathological specimens such as tumor biopsies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                                                                                                                                                                                            

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665